UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: (811-7513) Exact name of registrant as specified in charter: Putnam Funds Trust Address of principal executive offices: One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service: Beth S. Mazor, Vice President One Post Office Square Boston, Massachusetts 02109 Copy to: John W. Gerstmayr, Esq. Ropes & Gray LLP 800 Boylston Street Boston, Massachusetts 02199-3600 Registrants telephone number, including area code: (617) 292-1000 Date of fiscal year end: September 30, 2011 Date of reporting period: December 31, 2010 Item 1. Schedule of Investments: Putnam Money Market Liquidity Fund The fund's portfolio 12/31/10 (Unaudited) U.S. TREASURY OBLIGATIONS (75.9%)(a) Yield (%) Maturity date Principal amount Value U.S. Treasury Bills 0.260 11/17/11 $50,000,000 $49,886,222 U.S. Treasury Bills 0.219 10/20/11 50,000,000 49,912,400 U.S. Treasury Bills 0.238 8/25/11 50,000,000 49,923,136 U.S. Treasury Bills 0.155 2/10/11 250,000,000 249,966,000 U.S. Treasury Bills 0.120 2/3/11 350,000,000 349,962,119 U.S. Treasury Bills 0.121 1/27/11 450,000,000 449,961,228 U.S. Treasury Bills 0.093 1/20/11 700,000,000 699,966,222 U.S. Treasury Bills 0.089 1/13/11 600,000,000 599,993,083 U.S. Treasury Bills 0.111 1/6/11 502,400,000 502,398,759 U.S. Treasury Notes (k) 0.342 3/31/11 50,000,000 50,536,846 U.S. Treasury Notes (k) 0.244 10/31/11 57,700,000 58,061,834 U.S. Treasury Notes (k) 0.322 9/30/11 30,000,000 30,151,285 U.S. Treasury Notes (k) 0.302 8/31/11 10,000,000 10,046,137 U.S. Treasury Notes (k) 0.279 7/31/11 50,000,000 50,208,338 U.S. Treasury Notes (k) 0.304 2/28/11 50,000,000 50,045,492 Total U.S. treasury obligations (cost $3,251,019,101) REPURCHASE AGREEMENTS (22.6%)(a) Principal amount Value Interest in $248,000,000 joint tri-party repurchase agreement dated December 31, 2010 with Citigroup Global Markets, Inc. due January 3, 2011 - maturity value of $114,002,660 for an effective yield of 0.28% (collateralized by various mortgage-backed securities with coupon rates ranging from 2.75% to 6.00% and due dates ranging from March 1, 2018 to November 15, 2040, valued at $252,960,000) $114,000,000 $114,000,000 Interest in $87,500,000 joint tri-party repurchase agreement dated December 31, 2010 with JPMorgan Securities, Inc. due January 3, 2011 - maturity value of $36,000,900 for an effective yield of 0.30% (collateralized by various corporate bonds and notes with coupon rates ranging from zero % to 8.00% and due dates ranging from February 24, 2012 to December 16, 2050, valued at $91,878,227) 36,000,000 36,000,000 Interest in $81,500,000 joint tri-party repurchase agreement dated December 31, 2010 with Citigroup Global Markets, Inc. due January 3, 2011 - maturity value of $35,000,875 for an effective yield of 0.30% (collateralized by various corporate bonds and notes with coupon rates ranging from zero % to 7.50% and due dates ranging from a bond that matures on January 18, 2011 to a perpetural bond that does not have a predetermined maturity date, valued at $85,575,001) 35,000,000 35,000,000 Interest in $248,000,000 joint tri-party repurchase agreement dated December 31, 2010 with Deutsche Bank Securities, Inc. due January 3, 2011 - maturity value of $114,002,660 for an effective yield of 0.28% (collateralized by various Federal National Mortgage Assciation securities with coupon rates ranging from 2.97% to 7.00% and due dates ranging from August 1, 2012 to July 1, 2047, valued at $252,960,000) 114,000,000 114,000,000 Interest in $228,000,000 joint tri-party repurchase agreement dated December 31, 2010 with Goldman Sachs & Co. due January 3, 2011 - maturity value of $114,001,425 for an effective yield of 0.15% (collateralized by various mortgage-backed securities with coupon rates ranging from zero % to 6.00% and due dates ranging from May 1, 2023 to December 1, 2040, valued at $232,560,000) 114,000,000 114,000,000 Interest in $88,500,000 joint tri-party repurchase agreement dated December 31, 2010 with Merrill Lynch & Co. due January 3, 2011 - maturity value of $35,000,788 for an effective yield of 0.27% (collateralized by various corporate bonds and notes with coupon rates ranging from 0.724% to 6.15% and due dates ranging from February 5, 2013 to September 30, 2015, valued at $90,825,000) 35,000,000 35,000,000 Interest in $439,946,000 joint tri-party repurchase agreement dated December 31, 2010 with Merrill Lynch & Co. due January 3, 2011 - maturity value of $125,094,606 for an effective yield of 0.25% (collateralized by various mortgage-backed securities with coupon rates ranging from 1.543% to 6.00% and due dates ranging from July 1, 2027 to October 20, 2060, valued at $448,744,920) 125,092,000 125,092,000 Interest in $63,000,000 joint tri-party repurchase agreement dated December 31, 2010 with Deutsche Bank Securities, Inc. due January 3, 2011 - maturity value of $38,000,792 for an effective yield of 0.25% (collateralized by various corporate bonds and notes and asset backed securities with coupon rates ranging from zero % to 8.00% and due dates ranging from September 30, 2011 to October 15, 2048, valued at $66,150,000) 38,000,000 38,000,000 Interest in $115,000,000 joint tri-party repurchase agreement dated December 31, 2010 with BNP Paribas Securities Corp. due January 3, 2011 - maturity value of $70,001,342 for an effective yield of 0.23% (collateralized by various corporate bonds and notes and various foreign government bonds and notes with coupon rates ranging from 5.75% to 10.50% and due dates ranging from July 14, 2014 to September 15, 2029, valued at $120,750,001) 70,000,000 70,000,000 Interest in $125,000,000 joint tri-party repurchase agreement dated December 31, 2010 with Credit Suisse First Boston due January 3, 2011 - maturity value of $127,501,612 for an effective yield of 0.20% (collateralized by a single United States Treasury bond with a coupon rate of 1.75% and a due date of August 15, 2012, valued at $127,501,612) 125,000,000 125,000,000 Interest in $50,000,000 joint tri-party repurchase agreement dated December 31, 2010 with BNP Paribas Securities Corp. due January 3, 2011 - maturity value of $50,000,750 for an effective yield of 0.18% (collateralized by a single mortgage-backed security with a coupon rate of 4.00% and a due date of December 1, 2030, valued at $51,000,001) 50,000,000 50,000,000 Interest in $248,000,000 joint tri-party repurchase agreement dated December 31, 2010 with JPMorgan Securities, Inc. due January 3, 2011 - maturity value of $114,002,850 for an effective yield of 0.30% (collateralized by various mortgage-backed securities with coupon rates ranging from 3.50% to 8.50% and due dates ranging from May 1, 2014 to September 1, 2050, valued at $252,961,342) 114,000,000 114,000,000 Total repurchase agreements (cost $970,092,000) ASSET-BACKED COMMERCIAL PAPER (4.5%)(a) Yield (%) Maturity date Principal amount Value Straight-A Funding, LLC 0.250 3/10/11 $25,000,000 $24,988,194 Straight-A Funding, LLC 0.250 3/9/11 50,000,000 49,976,736 Straight-A Funding, LLC 0.250 3/8/11 42,702,000 42,682,428 Straight-A Funding, LLC 0.240 2/14/11 35,347,000 35,336,632 Straight-A Funding, LLC 0.220 2/1/11 40,786,000 40,778,273 Total asset-backed commercial paper (cost $193,762,263) CORPORATE BONDS AND NOTES (1.3%)(a) Yield (%) Maturity date Principal amount Value JPMorgan Chase Bank NA sr. notes FRN 0.261 6/21/11 $30,000,000 $30,000,000 Westpac Banking Corp. 144A sr. unsec. notes FRN (Australia) 0.311 7/1/11 25,000,000 25,000,000 Total corporate bonds and notes (cost $55,000,000) U.S. GOVERNMENT AGENCY OBLIGATIONS (0.5%)(a) Yield (%) Maturity date Principal amount Value Federal Farm Credit Bank FRB Ser. 1 0.271 2/28/11 $21,300,000 $21,300,000 Total U.S. government agency obligations (cost $21,300,000) CERTIFICATES OF DEPOSIT (0.5%)(a) Yield (%) Maturity date Principal amount Value Lloyds TSB Bank PLC/New York, NY FRN (United Kingdom) 1.266 5/06/11 $20,500,000 $20,500,000 Total certificates of deposit (cost $20,500,000) TOTAL INVESTMENTS Total investments (cost $4,511,673,364)(b) Key to holding's abbreviations FRB Floating Rate Bonds FRN Floating Rate Notes Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from October 1, 2010 through December 31, 2010 (the reporting period). (a) Percentages indicated are based on net assets of $4,283,426,259. (b) The aggregate identified cost on a financial reporting and tax basis is the same. (k) The rates shown are the current interest rates at the close of the reporting period. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The rates shown on FRB and FRN are the current interest rates at the close of the reporting period. The dates shown on debt obligations are the original maturity dates. Security valuation: The valuation of the funds portfolio instruments is determined by means of the amortized cost method (which approximates market value) as set forth in Rule 2a-7 under the Investment Company Act of 1940. The amortized cost of an instrument is determined by valuing it at its original cost and thereafter amortizing any discount or premium from its face value at a constant rate until maturity and is generally categorized as a Level 2 security. Repurchase agreements: The fund, or any joint trading account, through its custodian, receives delivery of the underlying securities, the market value of which at the time of purchase is required to be in an amount at least equal to the resale price, including accrued interest. Collateral for certain tri-party repurchase agreements is held at the counterpartys custodian in a segregated account for the benefit of the fund and the counterparty. Putnam Management is responsible for determining that the value of these underlying securities is at all times at least equal to the resale price, including accrued interest. In the event of default or bankruptcy by the other party to the agreement, retention of the collateral may be subject to legal proceedings. Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures (ASC 820) establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the funds investments. The three levels are defined as follows: Level 1  Valuations based on quoted prices for identical securities in active markets. Level 2  Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3  Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the funds net assets as of the close of the reporting period : Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Asset-backed commercial paper $ $193,762,263 $ Certificates of deposit 20,500,000 Corporate bonds and notes 55,000,000 Repurchase agreements 970,092,000 U.S. Government Agency Obligations 21,300,000 U.S. Treasury Obligations 3,251,019,101 Totals by level $ $ For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: During the period, State Street Bank and Trust Company, which provides certain administrative, pricing and bookkeeping services for the Putnam funds pursuant to an agreement with Putnam Investment Management, LLC, began utilizing different accounting systems and systems support in providing services for the fund. Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Funds Trust By (Signature and Title): /s/ Janet C. Smith Janet C. Smith Principal Accounting Officer Date: February 28, 2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. Horwitz Jonathan S. Horwitz Principal Executive Officer Date: February 28, 2011 By (Signature and Title): /s/ Steven D. Krichmar Steven D. Krichmar Principal Financial Officer Date: February 28, 2011
